Fish, C. J.
(After stating the facts.) It will be seen that the plaintiff’s complaint is that he, as one of the residuary legatees under the will of his father, made a settlement with three of the other residuary legatees, and that he, as a part of said settlement, sold his undivided one-fifth interest in certain Thomas county lands, forming a part of the residue of the testator’s estate, to them for much less than such one-fifth interest was really worth, and that he was induced to do this by certain representations of the defendants, who were executors of the will, as to the character and value of these lands, made in response to his inquiries upon the subject, and by the valuation placed upon these lands in a list of the property of the estate furnished him by the executors, which representations and valuation he alleges were false and fraudulent and made for the purpose of misleading, deceiving, and defrauding him. Fie appears, from the allegations of his petition, to have made the settlement in which he claims to have been defrauded with his brother, Edward W. Swift, and his sisters, Elizabeth M. Shorter and Addie B. Kyle, his other sister, Helen W. Murphy, not being a party thereto. How he could effect a settlement as to his inter*474est in the residuum of his father’s estate with only three of the other residuary legatees, when there were five residuary legatees equally interested in the property forming such residuum, it is hard to understand. Of course, he might have sold his interest as a residuary legatee to the three other residuary legatees who participated with him in the settlement, or to any one of them; but, according to his petition; he did not do this, but entered into a settlement with three of the other residuary legatees and the executors, “and as a part of said settlement . . sold his one-fifth interest in said Thomas county lands.” But no point appears t'o have been made on this peculiarity of his petition. It will be observed, from the allegations of the petition, that the alleged misrepresentations as to the character and value of these lands, other than the mere valuation placed upon them in the list of the property of the estate furnished to the plaintiff for his inspection at the time he offered to submit his terms for a settlement with the other residuary legatees, were made by the defendants in the early part of 1897, more than two years before he had even so much as indicated to them any desire, purpose, or intention to have a settlement with the other residuary legatees, and when, so far as his petition shows, there was no intention on his part to obtain his distributive share of the residuum of his father’s estate through a settlement with his colegatees. So the allegations that the defendants in 1897 wilfully and fraudulently misrepresented to the plaintiff the character and value of these Thomas county lands, for the purpose of inducing him to part with his interest therein for a sum much less than the real value of such interest, were not well pleaded, the facts alleged not being sufficient to sustain such a conclusion. The same may be said with reference to the vague and hazy allegation that the plaintiff in June, 1898, “saw wherein the said defendants as executors gave valuations, to the said Thomas county lands of $2.00 per acre, and only mentioned them as ‘lands’ and as ‘uncultivated.’ ” Besides, if this can be taken to refer to a list, or written statement, of the properties of the estate and the respective valuations of the same, made by the executors, there is nothing whatever to show that this list or statement was prepared or intended merely for the inspection of the plaintiff, but the infqpence is strong that it was a list or statement-prepared by the executors for their own guidance and convenience *475and the information of all persons interested in the estate. So far as the petition shows,' the only false of misleading information which the defendants gave to the plaintiff after they knew, or had any reason to believe, that he desired information upon which to-base a proposition for a settlement with the other residuary legatees, was the mere valuation of $2.00 per acre placed upon the Thomas county lands in question in the list of the property of the estate which they furnished to him in July, 1899, which valuation, it appears from the petition, had been placed by the executors, upon these lands, and which list the petition indicates had been prepared long before they knew that he contemplated making such a settlement. Moreover, the petition does not allege that at the time the defendants furnished this list to the plaintiff they knew, or had any reason to believe, that he contemplated selling his interest in these lands to his colegatees, or to any one else. But-waiving all these criticisms of the petition and others which might be made thereon, and taking it foiy granted that the defendants did wilfully and fraudulently deceive him as to the value of these Thomas county lands, for the purpose of inducing him, in a settlement with the other residuary legatees, to part with his interest-therein at a price much less than its true worth, still the petition is fatally defective in that .it fails to show that the plaintiff really-suffered any loss or damage in the settlement. The petition fails-to disclose what the terms of the settlement were, what other properties besides these Thomas county lands were involved therein, how such other properties respectively were valued, whether they were all estimated in the settlement at their true values, or, like-these Thomas county lands, were estimated at much less than they were really worth, or which, if any, of them were overestimated and which were underestimated; and it fails to show that the aggregate value of the property which the plaintiff received in. the settlement was not equal to the aggregate value of that which was received by each of the other legatees. He seeks to segregate and separate “a part of said settlement” which he had with the other legatees, and to recover damages, because, if this particular portion of the settlement is isolated and considered entirely apart from the* rest of the same, it appears that he was worsted in the settlement,, when, for aught that appears in the .petition, it may be that in other-parts of the settlement the advantage was all on his side, and that *476the general result of the same was reasonably fair and just to all the parties interested therein, or, perhaps, that in the aggregate value of the properties which he received as his portion of the residuum of the estate he really received more than the value of his distributive share thereof. The other properties involved in the settlement, or some of them at least, might have been as much undervalued in the list which the defendants furnished to the plaintiff, and in the settlement which he made with the three other legatees, as were these Thomas county lands; and the other.legatees concerned in the settlement might have conveyed to the plaintiff their interests in property of the estate upon a valuation which was such as to counterbalance the undervaluation of his interest in these lands, or even at a valuation which was such as to more than compensate him for any loss which he might otherwise have sustained in consequence of the undervaluation of his' interest in the lands in question. He seeks to turn the light on only one isolated portion of the transaction, leaving the rest in darkness. He ought to have turned the light on the whole, so that it could be seen whether he really suffered any loss in the settlement between himself and these other residuary legatees, in consequence of his reliance on the valuation which the defendants, as executors, had placed upon these Thomas county lands. It is somewhat significant that he does not seek to set aside the settlement which he alleges he had with three of his colegatees, on account of the fraud which hé alleges was practiced upon him by one of them in person and by the agents who acted for the others in the transaction, and to have a new and fair division and distribution of the property between the residuary legatees. But he holds on to all the property which he received in the settlement, and seeks to recover of the defendants damages because in one isolated item of such settlement, separated and considered entirely apart from the other matters involved therein, he appears to have got the worst of the bargain. So far as his petition shows, he might have got the best of the bargain in the transaction considered as a whole. It seems obvious that it can not be ascertained whether he was really injured and damaged by the mere undervaluation which he alleges was placed by the executors upon these Thomas county lands, unless and until there is-a full disclosure as to the other properties involved in the settlement, the nature, character, and real value *477of each item thereof and the valuation placed upon it in the settlement and how it was disposed of therein. A fatal defect in his petition, therefore, is that it does not show that he really sustained any loss by reason of the alleged false and fraudulent undervaluation of these lands. A mere general allegation that he was injured and damaged in a specified sum is a mere conélusion of his own, as he does not allege all the facts which it is necessary to consider in .order to determine whether this is true or not. This general averment as to damages sustained by him might, perhaps, be sufficient in the absence of a special demurrer calling for more specific information as to the facts upon which it was based, but will not do when attacked by the grounds of special demurrer set forth in the statement of facts. The trial court committed no error in sustaining these grounds.

Judgment affirmed.


All the Justices concur.